Title: To Benjamin Franklin from Jean-Jacques Caffiéri, 3 May 1780
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


Monsieur,
Paris ce 3 may 1780
Permettes moi de vous inviter de me faire lhonneur de venir à mon atellier Du Louvres pour y voir La Statue en marbre de St Satyre destine pour etre placé Dans une Des chapelles de L’Eglise Royale Des Invalides.

St. Satyre etois frere ainé de St Ambroise et Célebre orateur il Se Distingua aux Tribune de Rome ou il plaida plusieurs Causes dans L’auditoire du Préfet Symmaque.
St Satyre est representé Dans Le moment quil harangue Le Peuple a une Tribune.
J’ay Lhonneur Dêtre tres Parfaitement Monsieur Votre tres humble Et tres obeïssant Serviteur
Caffieri
 
Notation: Caffiery, 3. May 1780. a Paris
